Citation Nr: 0913721	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of American

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1972.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim for 
service connection for PTSD.  The Veteran disagreed and 
perfected an appeal.

In a March 2006 decision, the Board remanded the claim to the 
RO for further evidentiary development.


FINDINGS OF FACT

The evidence in support of a finding that the Veteran has 
PTSD as a result of his active duty service is at least in 
equipoise.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from PTSD as a result of 
exposure to stressful events while he served on active duty 
in Vietnam.  Because the Board grants the Veteran's claim for 
service connection in full below, the Board will dispense 
with the discussion of whether VBA has complied with the 
duties of notice and assistance and whether VBA has 
substantially complied with the March 2006 remand in 
accordance with Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board observes that because the Veteran's appeal 
has been granted, there can be no prejudice to the Veteran 
for any deficiency of notice, assistance or insubstantial 
compliance with the Board's March 2006 remand.

Relevant law and regulations

Service connection - PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2008);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  



Analysis

The veteran seeks entitlement for PTSD.  The record shows the 
Veteran served in Vietnam from February 1971 to January 1972.  
The Veteran does not contend that he is a combat veteran.  
His DD-214 does not show the Veteran had any medal or award 
that indicates that he participated in combat and shows that 
his military occupation was a clerk typist and administrative 
specialist.  Personnel records in the Veteran's VA claims 
folder show that he served with the 31st Military History 
Detachment and the Headquarters Battalion, 44th Artillery in 
Vietnam.  In these units, he claims to have witnessed 
stressful events, including events where he and others were 
subjected to enemy fire and events of friendly fire.

The Veteran has been diagnosed with PTSD by Dr. G.K., a 
Licensed Psychologist.  Dr. G.K. has reported that the 
Veteran's symptoms, including the stressor of being subjected 
to enemy fire while on a convoy in about November or December 
1971 north of Da Nang, Republic of Vietnam, met the criteria 
of a PTSD diagnosis under DSM-IV.  See November 2003 report.  
The Court of Appeals for Veterans Claims (Court) has held 
that a mental health professional, such as Dr. G.K., is an 
expert and is presumed to know the DSM requirements 
applicable to their practice and have taken them into account 
in providing a PTSD diagnosis.  See Cohen v. Brown, 10 Vet. 
App. 128 at 140 (1997).  

The evidence also includes a response from the Joint Services 
Records and Research Command that indicates that convoys were 
attacked at the general time and in the general area where 
the Veteran contends he experienced his stressor event.  The 
Board notes that the Court has held that a veteran need not 
corroborate every detail of his account of his personal 
participation in an attack.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  The Board finds that the record 
sufficiently corroborates the Veteran's contention that he 
was in a convoy that received enemy fire.

On the other hand, a VA psychologist reported in a May 2008 
examination report that he determined that the Veteran did 
not meet the criteria of DSM-IV and therefore, he did not 
diagnose the Veteran with PTSD.  Specifically, the VA 
examiner did not find that the Veteran's stressor events met 
DSM-IV criteria.  The Board observes that the VA psychologist 
reviewed the numerous psychological reports and treatment 
notes in the Veteran's VA claims folder, including Dr. G.K.'s 
November 2003 diagnosis.  

Subsequent to the May 2008 VA examination, Dr. G.K. submitted 
a letter in which he disputes the findings of the VA 
psychologist and, essentially, states that many of the 
statements regarding the character of the Veteran do not 
comport with the observations he and his colleagues have made 
over the course of treating the Veteran for a 5 year period.  
Dr. G.K. reiterates the diagnosis he made in November 2003 
and indicates that the VA examiner failed to consider the 
entire record.

The Board has reviewed the entire record.  In sum, the Board 
finds that when the evidence of record is weighed and the 
Veteran is provided the benefit of the doubt, the evidence 
supporting a finding that the criteria for the establishment 
of service connection for PTSD is at least in equipoise.  The 
Board finds that the numerous psychological reports in the 
record consistently report the Veteran's PTSD condition and 
most attribute the condition - in-part - to his exposure to 
enemy fire in Vietnam.  For that reason, the Board finds that 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


